Appeal by the defendant from two judgments of the County Court, Westchester County (Edelstein, J.), both rendered June 4, 1982, convicting him of two counts of robbery in the first degree (one count as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.